DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Status of Claims
Claims 1 and 9-10 are amended. Claims 1-10 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/073,329  (‘329  reference) in view of Park et. el. (US 20170160005 A1) and Further in view of Son et al. (US 20130015753 A1).
With respect to claim 1 of the instant application, Claim 1 of ‘329 application discloses all limitation except a connection interface configured to allow detachable connection of detection units.
Park et. al  in paragraph [0163] teaches the support part (520) enabling the gas sensor (100) to be detachably coupled through slide coupling. The support part (520) is configured to be attached to a transparent wall of the container C., selectively by type of the substances (¶[0201]).
Park et al. and ‘329 reference are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘329 reference with the teachings of Park et al. so that ‘329 reference’s  sensor support can be configured to allow detachable connection of detection units as disclosed in Park et al.’s invention for the predicable benefit of easier removal and replacement of the detection units. Doing so, reduce the time it takes to change defective detection units with little or no disruption to the refrigerator operation.   
‘329 reference is silent about the connection interface is electrically connected to the controller.
Son, from the area of food refrigeration, discloses  the sensor connection interface is electrically connected to the controller (Fig. 2 illustrates sensor unit electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘329 reference with the teachings of Son 
With respect to claim 2 of the instant application,  Claim 1 of ‘329 application discloses all limitations of claim 2 except a detection unit of a type corresponding to a quality to be judged connected to the connection interface. 
Park et. al  in paragraph [0163], and Figs. 17, 22 and 33  teach six different detection units corresponding to detecting six different type of gases that emanate from a food product connected to support part (520).
Park et al. and ‘329 reference are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘329 reference with the teachings of Park et al. so that ‘329 reference’s  sensor support can be configured to allow detachable connection of detection units as disclosed in Park et al.’s invention for the predicable benefit of easier removal and replacement of the detection units. Doing so, reduce the time it takes to change defective detection units with little or no disruption to the refrigerator operation.   
With respect to claim 9 of the instant application, Claim 1 of ‘329 application discloses an inspection apparatus comprising: a container configured to store a specimen; a detector configured to detect, in accordance with an inspection operation, a substance emitted by the specimen stored in the container; and a controller configured to judge a quality of the specimen on the basis of the substance detected by the detector.

Park et al. discloses an inspection apparatus comprising: a container comprising a plurality of containment chambers each configured to store a specimen (Fig. 33 teaches multiple containers (c) within Fridge 900 configured to store food); 
a plurality of detectors (Fig. 17 and 22 teach sensor 100 having 6 different  gas detectors), each detector being disposed in a corresponding containment chamber among the plurality of containment chambers (Fig. 22 and 33 teach sensor 100 disposed in each container)  and each detector being configured to detect a different type of substance emitted by the specimen stored in the corresponding containment chamber (Figs. 14-17 show six gas sensing detectors arranged within sensor 100 to detect 6 different types of gases that are emitted from food stored in each container), selectively by type of the substances (¶[0201])..
Park et al. and ‘329 reference are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘329 reference with the teachings of Park et al. so that ‘329 reference’s  will have containers with plurality of chambers and plurality of detectors as disclosed in Park et al.’s invention for the predicable benefit of storing and monitoring food products within each chamber. Doing so, helps the user to organize and monitor perishable goods in his/or her fridge. 

Son, from the area of food refrigeration, discloses  the plurality of detectors are electrically connected to the controller (Fig. 2 illustrates sensor unit (comprising plurality of sensors) electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Son so that Park’s sensor mount will have an electrical interface connected to a control unit as disclosed in Son’s invention for the predicable benefit of providing provides redundant connection means between the sensor unit and controller of Park. Doing so, yield a redundant fail safe connection system between the sensor unit and controller.
With respect to claim 10 of the instant application, Claim 8 of ‘329 application discloses all limitations of claim 9 except a connection interface, provided inside the container, configured to allow detachable connection of detection units that detect different substances.
Park et. al  in paragraph [0163] teaches the support part (520 of FIG. 22) enabling the gas sensor (100) to be detachably coupled through slide coupling, selectively by type of the substances (¶[0201]). The support part (520) is configured to be attached inside the container C.
Park et al. and ‘329 reference are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘329 reference with the teachings of Park et al. so that ‘329 reference’s  sensor support can be configured to allow detachable connection of detection units as disclosed in Park et al.’s invention for the predicable benefit of easier removal and 
Park discloses all the claimed subject matter except the connection interface is electrically connected to the controller.
Son, from the area of food refrigeration, discloses  the sensor connection interface is electrically connected to the controller (Fig. 2 illustrates sensor unit electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Son so that Park’s sensor mount will have an electrical interface connected to a control unit as disclosed in Son’s invention for the predicable benefit of providing provides redundant connection means between the sensor unit and controller of Park. Doing so, yield a redundant fail safe connection system between the sensor unit and controller. 

Claim
Instant application 
Claim
16/073,329 (‘329 reference)
1
An inspection apparatus comprising: a container configured to store a specimen; a connection interface, provided inside the container, configured to allow detachable connection of detection units that detect different substances; and a controller 

An inspection apparatus comprising: a container configured to store a specimen; a detector configured to detect, in accordance with an inspection operation, a substance emitted by the specimen stored in the container; and a controller configured to judge a 

The inspection apparatus of claim 1, wherein while a detection unit of a type corresponding to a quality to be judged is connected to the connection interface, the controller is configured to acquire information related to the substance detected by the detection unit and to judge the quality of the specimen on the basis of the acquired information.
1
Claim 1 as modified by Park et al.
(see rejection above)
3
The inspection apparatus of claim 1, wherein the inspection apparatus executes a refresh process of the container before the detection unit detects the substance.  
2
The inspection apparatus of claim 1, wherein the inspection apparatus executes a refresh process of the container before the detector detects the substance.

The inspection apparatus of claim 1, wherein the inspection apparatus executes a refresh process of the container after the detection unit detects the substance.  

3
The inspection apparatus of claim 1, wherein the inspection apparatus executes a refresh process of the container after the detector detects the substance. 

5
The inspection apparatus of claim 3, wherein the refresh process includes at least one of degassing the container, deodorizing the container, and resetting the detection unit.  
4
The inspection apparatus of claim 2, wherein the refresh process includes at least one of degassing the container, deodorizing the container, and resetting the detector.



6

The inspection apparatus of claim l, further comprising: a memory configured to store information associating a substance emitted by a specimen and a quality of the specimen; wherein the controller refers to the information stored in the memory to judge the quality of 


5

The inspection apparatus of claim 1, further comprising: a memory configured to store information associating a substance emitted by a specimen and a quality of the specimen; wherein the controller refers to the information stored in the memory to judge the quality of 

The inspection apparatus of claim l, further comprising a notification interface configured to provide notification of information related to the quality judged by the controller.  

6
The inspection apparatus of claim 1, further comprising a notification interface configured to provide notification of information related to the quality judged by the controller.
8
The inspection apparatus of claim l, wherein the specimen is a food product; and as the quality of the food product, the controller is configured to judge, in accordance with a type of the detection unit, at least one of whether the food product is spoiled, whether the food product is ripe, a degree of aging of the food product, a freshness of the food product, a production area of the food 


The inspection apparatus of claim 1, wherein the specimen is a food product; and as the quality of the food product, the controller is configured to judge at least one of whether the food product is spoiled, whether the food product is ripe, a degree of aging of the food product, a freshness of the food product, a production area of the food product, and an extent of residual pesticide in the food product.
9
An inspection apparatus comprising: a container comprising a plurality of containment chambers each configured to store a specimen; a plurality of detectors, each detector being disposed in a corresponding containment chamber among the plurality of containment chambers and each detector being configured to detect a different type of substance emitted by the specimen stored in the corresponding containment chamber; and a controller configured to judge a quality of the specimen on the basis of the substance detected by the detector.
1
Claim 1 as modified by Park et al.
(see rejection above)
10
An inspection system comprising: a detection apparatus; and an inspection apparatus; wherein the 


Claim 8 as modified by Park et al.
(see rejection above)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20170160005 A1
PARK et al. hereinafter Park
US 20180274839 A1
Kim et al. hereinafter Kim
US 20130015753 A1
Son et al. hereinafter Son


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Son.
With respect to claim 1, Park discloses an inspection apparatus (Abstract… refrigerator for deciding a type and state of target food contained in a container by sensing a color change of a gas sensor mounted to the container including the target food) comprising: 
a container configured to store a specimen (Fig. 33 teaches a container configured to store food); 
a connection interface (Fig. 22 teaches support part 520), provided inside the container (Fig. 22 teaches support part 520 accommodated inside storage chamber 903), configured to allow detachable connection of detection units that detect different substances (¶[0165] teaches the support part 520 of FIG. 22 may enable the gas sensor 100 to be detachably coupled through slide coupling; ¶[0123] teaches gas sensor 100 having six detectors 120 that  may detect hydrogen sulfide, ammonia, ethylene, trimethylamine (TMA), acetic acid, and carbon dioxide (CO.sub.2), respectively), selectively by type of the substances (¶[0201]). ; and 
a controller configured to judge a quality of the specimen stored in the container on the basis of a substance emitted by the specimen and detected by a detection unit connected to the connection interface (¶[0188] and Fig. 37 teaches the refrigerator 900 calculate/judge the color change of the gas sensor 100 to determine the type or state of food on the basis of the detectors color change as a result of gas emanating from the target food. Support part 520 accommodates sensor 100 that further accommodates 6 different gas detectors).

Son, from the area of food refrigeration, discloses  the sensor connection interface is electrically connected to the controller (Fig. 2 illustrates sensor unit electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Son so that Park’s sensor mount will have an electrical interface connected to a control unit as disclosed in Son’s invention for the predicable benefit of providing provides redundant connection means between the sensor unit and controller of Park. Doing so, yield a redundant fail safe connection system between the sensor unit and controller.
With respect to claim 2, Park and Son disclose the inspection apparatus of claim 1 above. Park further discloses a detection unit of a type corresponding to a quality to be judged is connected to the connection interface (Figs. 17, 22 and 33  teaches six different detection units corresponding to detection of six different type of gases that emanate from a food product connected to support part 520), and the controller is configured to acquire information related to the substance detected by the detection unit and to judge the quality of the specimen on the basis of the acquired information (¶[0187] and Fig. 37 teaches The controller of the refrigerator may determine whether the target food is rotten on the basis of the gas-sensor discoloration information shown in the image obtained from the image sensor).  
With respect to claim 6, Park and Son disclose the inspection apparatus of claim 1 above. Park further discloses a memory configured to store information associating the substance emitted by the specimen and the quality of the specimen (¶[0032] teaches the controller may prestore data (in the storage unit) regarding discoloration of a plurality of detectors of the gas sensor and data regarding a type and state of the target object based on the discoloration); wherein 
the controller refers to the information stored in the memory to judge the quality of the specimen stored in the container(¶[0033] teaches controller determine type and state of the target object using detected and restored data).  
With respect to claim 7, Park and Son disclose the inspection apparatus of claim l above. Park further discloses a notification interface configured to provide notification of information related to the quality judged by the controller (Fig. 37 and ¶[0201] teach the controller 930 display information regarding the type and state of food on the display 910; ¶[0205] also teaches information related to the target food, obtained from the gas sensor 100, may also be transmitted to the mobile device 1000).  
With respect to claim 8, Park and Son disclose the inspection apparatus of claim 1 above. Park further discloses the specimen is a food product (¶[0058] teaches various target foods); and 
as the quality of the food product, the controller is configured to judge, in accordance with a type of the detection unit, at least one of whether the food product is spoiled, whether the food product is ripe, a degree of aging of the food product, a freshness of the food product, a production area of the food product, and an extent of residual pesticide in the food product (¶[0187] and Fig. 37 teaches The controller of the refrigerator may determine whether the target food is rotten on the basis of the gas-sensor discoloration information shown in the image obtained from the image sensor).  
With respect to claim 9, Park discloses an inspection apparatus (Abstract… refrigerator for deciding a type and state of target food contained in a container by sensing a color change of a gas sensor mounted to the container including the target food) comprising: 
a container comprising a plurality of containment chambers each configured to store a specimen (Fig. 33 teaches multiple containers (c) within Fridge 900 configured to store food); 
a plurality of detectors (Fig. 17 and 22 teach sensor 100 having 6 different  gas detectors), each detector being disposed in a corresponding containment chamber among the plurality of containment chambers (Fig. 22 and 33 teach sensor 100 disposed in each container)  and each detector being configured to detect a different type of substance emitted by the specimen stored in the corresponding containment chamber (Figs. 14-17 show six gas sensing detectors arranged within sensor 100 to detect 6 different types of gases that are emitted from food stored in each container), selectively by type of the substances (¶[0201]); and 
a controller configured to judge a quality of the specimen on the basis of the substance detected by the detector ((¶[0188] and Fig. 37 teaches the refrigerator 900 calculate the color change of the gas sensor 100 detected by image sensor 800 and determine the type or state of food).  
Park discloses all the claimed subject matter except the plurality of detectors are electrically connected to the controller.
Fig. 2 illustrates sensor unit (comprising plurality of sensors) electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Son so that Park’s sensor mount will have an electrical interface connected to a control unit as disclosed in Son’s invention for the predicable benefit of providing provides redundant connection means between the sensor unit and controller of Park. Doing so, yield a redundant fail safe connection system between the sensor unit and controller.
With respect to claim 10, Park discloses an inspection system (Abstract… refrigerator for deciding a type and state of target food contained in a container by sensing a color change of a gas sensor mounted to the container including the target food) comprising: 
a detection apparatus (Fig. 37 teaches gas sensor 100); and
 an inspection apparatus (Fig. 37 teaches a refrigerator 900 with image sensor 800); wherein 
the detection apparatus comprises a container configured to store a specimen (Fig. 33 teaches a container configured to store food), a connection interface (Fig. 22 teaches support part 520), provided inside the container (Fig. 22 teaches support part 520 accommodated inside storage chamber 903), configured to allow detachable connection of detection units that detect different substances (¶[0165] teaches the support part 520 of FIG. 22 may enable the gas sensor 100 to be detachably coupled through slide coupling; ¶[0123] teaches gas sensor 100 having six detectors 120 that  may detect hydrogen sulfide, ammonia, ethylene, trimethylamine (TMA), acetic acid, and carbon dioxide (CO.sub.2), respectively), Fig. 37 teaches image acquisition interface), to the inspection apparatus (Fig. 37 teaches image acquisition interface coupled to refrigerator 900), information related to a substance that is emitted by the specimen stored in the container and is detected by a detection unit connected to the connection interface (¶[0257] teaches the gas sensor detect gases emanating from the food in the container (c) and the gas sensor is communicatively coupled to image sensor); and 
the inspection apparatus (refrigerator 900 with image sensor 800) comprises a communication interface configured to receive the information related to the substance from the detection apparatus (¶[0196] and Fig. 37 teach image sensor 800 acquire image data of sensor 100 via image acquisition interface, the image data shows discoloration of the sensor based on detected substance) and a controller configured to judge a quality of the specimen on the basis of the received information related to the substance (¶[0188] and Fig. 37 teaches the refrigerator 900 calculate the color change of the gas sensor 100 detected by image sensor 800 and determine the type or state of food).  
Park discloses all the claimed subject matter except the connection interface is electrically connected to the controller.
Son, from the area of food refrigeration, discloses  the sensor connection interface is electrically connected to the controller (Fig. 2 illustrates sensor unit electrical connection with a control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Son so that Park’s sensor mount will have an electrical interface connected to a control unit as disclosed in .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Son as applied to claim1 above, and further in view of Kim.
With respect to claim 3, Park and Son disclose the inspection apparatus of claim 1 above. However, Park modified by Son is silent about the inspection apparatus executes a refresh process of the container before the detection unit detects the substance.
Kim discloses the inspection apparatus executes a refresh process of the container before the detection unit detects the substance (¶[0055-0056] teaches the deodorizing fan 131 may circulate air in the refrigerator before smell sensor detects smell; Fig. 11 teaches S350 happens before S350 ).
Park and Kim are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Kim so that Park’s invention will have a deodorizing system as disclosed in Kim’s invention for the predicable benefit of removing unpleasant smell from the refrigerator before  refrigerator smell detection operation begins. Doing so, purges out residual smell from the fridge for the next detection cycle and also reduce user displeasure and enhancing user convenience when using the refrigerator (¶[0017] Kim).     
With respect to claim 4, Park, Son and Kim disclose the inspection apparatus of claim 1 above. 
Fig. 11 teaches the deodorizing step (S350) takes place after the smell measurement (S310) ).  
Park and Kim are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Kim so that Park’s invention will have a deodorizing system as disclosed in Kim’s invention for the predicable benefit of removing unpleasant smell from the refrigerator after refrigerator detection unit completes detection cycle. Doing so, purges out residual smell from the fridge for the next detection cycle and also reduce user displeasure and enhancing user convenience when using the refrigerator (¶[0017] Kim).
With respect to claim 5, Park, Son and Kim disclose the inspection apparatus of claim 3 above. Kim further discloses the refresh process includes at least one of degassing the container (¶[0055] teaches blow the absorbed air through a filter), deodorizing the container (¶[0055] teaches deodorizing fan 131 may circulate air in the refrigerator), and resetting the detection unit (Fig. 11 teaches start and end of the smell detection and deodorizing steps).  
Park and Kim are analogues art because both references are from the same field of endeavor, that is target gas measurement in a refrigerator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Kim so that Park’s invention will have a deodorizing, degassing, and resetting steps as disclosed in Kim’s invention for the predicable benefit of managing the deterioration of food products stored in the fridge during refrigerator .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/15/2020, with respect to the rejection(s) of claims 1 and 9-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park and Son.
As shown in Figure 19 of Son, reproduced below, the sensor unit 510 is electrically coupled to control unit. Sensor unit 510 comprise different sensors such as Bio-sensor, gas sensor, weight sensor and temperature sensor. Thus, Son discloses the new limitation introduced in claims 1 and 9-10. Furthermore, the Non-Statutory Double Patenting rejection is maintained in view of copending Application No. 16/073,329  (‘329  reference), Park and Son.

    PNG
    media_image1.png
    456
    589
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861